     Case: 1:20-cv-00424 Document #: 9 Filed: 03/16/20 Page 1 of 1 PageID #:19

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Sidney Naiman, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:20−cv−00424
                                                       Honorable Sara L. Ellis
GoHealth, LLC
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 16, 2020:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to notice of dismissal,
plaintiffs Naiman and Schick voluntarily dismiss their individual claims against
GoHealth, LLC without prejudice and without costs. Plaintiffs Naiman and Schick
voluntarily dismiss their class claims against defendant GoHealth, LLC without prejudice
and without costs. Civil case terminated. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
